Citation Nr: 0023883	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  98-13 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant served on active duty from April 1968 to April 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in San Juan, Puerto Rico.  A hearing was 
conducted before a local hearing officer at the RO in July 
1999.


FINDING OF FACT

The appellant has not submitted competent medical evidence to 
show that he has a migraine headache disorder which is 
related to service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for migraine 
headaches is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the appellant is 
entitled to service connection for migraine headaches.  A 
veteran who submits a claim for benefits to the VA shall have 
the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to his claim, 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467-
68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The appellant asserts, in essence, that his claimed migraine 
headache disorder stems from his being struck by lightning 
during his period of active service.  Review of the service 
medical records shows that clinical evaluation of the 
appellant's neurologic state was described as normal on 
preinduction examination conducted in January 1968.  A health 
record, dated in October 1968, shows that the appellant was 
seen at the 312th evacuation hospital following being struck 
by lightning.  A clinical record cover sheet, also dated in 
October 1968, includes a diagnosis of medical observation for 
severe headaches and stomach pain.  The cover sheet also 
noted that the veteran had been struck by lightning on or 
about October 12, 1968, near Chu Lai, Republic of Vietnam.  
The Report of Medical Examination conducted in conjunction 
with the appellant's service separation, dated in April 1970, 
shows that clinical evaluation of the appellant's neurologic 
state was described as normal.  A Report of Medical History, 
completed by the appellant in conjunction with his service 
separation in April 1970, shows that he indicated that he had 
frequent or severe headaches.  

Medical records on file following the appellant's 1970 
service separation consist of VA and private medical records.  
The report of VA examination conducted in July 1974 is devoid 
of any mention by the appellant concerning the occurrence of 
migraine headaches.  Review of several other private medical 
records, dated from 1974 to 1993, at the Rincon Rural Health 
facility, fails to show findings of either complaints made by 
the appellant concerning, or a diagnosis of, migraine 
headaches.  A private medical report dated in April 1994, 
while indicating a past history of several disorders, did not 
mention migraine headaches.  

As noted above, the appellant testified before a local 
hearing officer in July 1999.  He stated that his problems 
with headaches began during his service period following his 
being struck by lightning.  He added that he was very 
"dazed" the next day and that he was given medications for 
pain.  The appellant added that he received postservice 
treatment for his headaches at the Health Center of Rincon.  
He added that approximately 2 or 3 times a month he suffered 
from migraine-related pain which necessitated his spending at 
least 18 hours in bed per day.  The appellant further 
testified that he had been treated since approximately 1993 
by a "head doctor," Dr. J. Rosado Valentin, once or twice a 
month, and that the physician had given him medications for 
treatment of his migraine headaches.  The appellant also 
stated that no physician had ever informed him that there was 
a "direct link" between his being struck by lightning in 
service and his currently claimed migraine headache disorder.  

Beyond the appellant's assertions, there is no evidence of 
record linking the appellant's claimed migraine headache 
disorder to his period of active service.  While the evidence 
of record provides findings of inservice medical observation 
for severe headaches, the report of medical examination at 
service separation, discussed above, was devoid of any 
headache-related problems.  In addition, the entire medical 
evidence of record, while containing both VA and private 
medical records, is devoid of either an opinion relating the 
appellant's claimed migraine headaches to his period of 
service or evidence of a current diagnosis of migraine 
headaches.  In essence, the record is found not to include 
any competent medical evidence to establish a nexus between 
his currently claimed migraine headache disorder and service.  
The appellant's assertions are insufficient to satisfy the 
nexus requirement because it is not shown that the appellant 
has any medical training or expertise to comment on the 
medical causation for his claimed headaches disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  As the 
appellant has not submitted competent medical evidence of a 
nexus between his claimed migraine headaches disorder and 
period of active service, his claim must be denied as not 
well grounded.  Epps, 126 F.3d at 1467-68.


ORDER

Service connection for migraine headaches is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

